Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13 in the reply filed on 6/13/22 is acknowledged.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (US 8,857,841).
In re claim 1, Lund discloses a bicycle (10), comprising a forward frame (12) triangle comprising a top tube (24), a head tube (28), a down tube (26), a bottom bracket (110), and a compliant seat tube (22), wherein the top tube is connected to the head tube, the down tube is connected to the head tube and to a bottom bracket, and the compliant seat tube extends upward from the bottom bracket toward the top tube as shown in Figure 2; and a pivot (120) that connects the compliant seat tube to the top tube of the forward frame triangle at an overlap area between the compliant seat tube and the top tube, wherein the compliant seat tube extends beyond the overlap area as shown in Figures 5-6.  
In re claim 3, Lund further discloses wherein the overlap area is nearer a bicycle seat than the bottom bracket as shown in Figure 1.  
In re claim 4, Lund further discloses wherein the overlap area includes a passage (130) that is shaped to allow the compliant seat tube to pass therethrough.  
In re claim 5, Lund further discloses an opening (132) formed laterally through the compliant seat tube, and wherein the opening is shaped to rotationally cooperate with the pivot.  
In re claim 6, Lund further discloses wherein the passage is bounded on a forward side (131) by an end wall associated with the top tube as shown in Figure 3.  
In re claim 7, Lund further discloses wherein the passage is bounded on a forward side by at least a portion of a frame lug (104).  
In re claim 8, Lund further discloses wherein the passage is formed at least in part by a rear web wall (146), wherein the rear web wall extends between a first seat stay and a second seat stay.  
In re claim 9, Lund further discloses a gasket (134) disposed between a forward side of the overlap area and the top tube, wherein the gasket surrounds at least a portion of the compliant seat tube.  
In re claim 10, Lund further discloses a first cover (214) and a second cover (216) that mount over the pivot to conceal at least a portion of the overlap area.  
In re claim 11, Lund further discloses wherein an applied load (230) causes a rearward deflection of an upper portion of the compliant seat tube and a forward deflection of a lower portion of the compliant seat tube, wherein the upper portion is positioned above the pivot and the lower portion is positioned between pivot and the bottom bracket as shown in Figure 6.  
In re claim 12, Lund further discloses wherein the pivot includes a sleeve (154), one or more fasteners (150, 152), and one or more bearings (156, 158).  

Allowable Subject Matter
Claims 2 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “further comprising a structural seat tube connected to the bottom bracket and to the top tube, wherein at least a portion of the compliant seat tube is positioned within the structural seat tube” and “further comprising an insert positioned within the compliant seat tube to control an amount of compliance of the compliant seat tube” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach seat tubes of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611        
     

/TONY H WINNER/Primary Examiner, Art Unit 3611